Name: 2010/383/: Council Decision of 29Ã June 2010 on the position to be taken by the European Union in the EEA Joint Committee concerning an amendment of Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms (budget lines)
 Type: Decision
 Subject Matter: EU finance;  trade policy;  international affairs;  European construction
 Date Published: 2010-07-10

 10.7.2010 EN Official Journal of the European Union L 175/34 COUNCIL DECISION of 29 June 2010 on the position to be taken by the European Union in the EEA Joint Committee concerning an amendment of Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms (budget lines) (2010/383/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 114 and Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Protocol 31 to the EEA Agreement contains specific provisions on the cooperation between the European Union and the EEA EFTA States outside the four freedoms. (2) It is appropriate to continue beyond 31 December 2009 the cooperation of the Contracting Parties to the Agreement in Union actions funded from the General Budget of the Union regarding the implementation, operation and development of the internal market. This concerns the following budget lines: 12 01 04 01 Implementation and development of the internal market  Expenditure on administrative management. 12 02 01 Implementation and development of the internal market. 02 03 01 Operation and development of the internal market, particularly in the fields of notification, certification and sectoral approximation. 02 01 04 01 Operation and development of the internal market, particularly in the fields of notification, certification and sectoral approximation  Expenditure on administrative management. (3) Protocol 31 to the EEA Agreement should therefore be amended accordingly. It is appropriate to set out the position to be taken by the Union in the EEA Joint Committee, HAS ADOPTED THIS DECISION: Sole Article The position to be adopted by the Union in the EEA Joint Committee on an envisaged amendment to Protocol 31 to the EEA Agreement on cooperation in specific fields outside the four freedoms is to approve the draft Decision of the EEA Joint Committee attached to this Decision. Done at Luxembourg, 29 June 2010. For the Council The President E. ESPINOSA (1) OJ L 305, 30.11.1994, p. 6. ANNEX DRAFT DECISION OF THE EEA JOINT COMMITTEE No of amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as amended by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Articles 86 and 98 thereof, Whereas: (1) Protocol 31 to the Agreement was amended by Decision of the EEA Joint Committee No 93/2009 of 3 July 2009 (1). (2) It is appropriate to continue the cooperation of the Contracting Parties to the Agreement in Union actions funded from the General Budget of the Union regarding the implementation, operation and development of the internal market. (3) Protocol 31 to the Agreement should therefore be amended in order to allow for this extended cooperation to continue beyond 31 December 2009, HAS ADOPTED THIS DECISION: Article 1 Article 7 of Protocol 31 to the Agreement is hereby amended as follows: 1. The words years 2004, 2005, 2006, 2007, 2008 and 2009 in paragraph 6 are replaced by the words years 2004, 2005, 2006, 2007, 2008, 2009 and 2010. 2. The words years 2006, 2007, 2008 and 2009 in paragraph 7 are replaced by the words years 2006, 2007, 2008, 2009 and 2010. 3. The words years 2008 and 2009 in paragraph 8 are replaced by the words years 2008, 2009 and 2010. Article 2 This Decision shall enter into force on the day following the last notification to the EEA Joint Committee under Article 103(1) of the Agreement (2). It shall apply from 1 January 2010. Article 3 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L 277, 22.10.2009, p. 49. (2) (No constitutional requirements indicated). (Constitutional requirements indicated).